Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman
                                                                                                                 Chief Justice

                                                                                                      Robert P. Young, Jr.,
                                                                                                            Brian K. Zahra
  153651(57)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 153651
  v                                                                 COA: 324388
                                                                    Washtenaw CC: 13-001442-FH
  MELVIN EARL HOWARD,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before February 6, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2017
                                                                               Clerk